Citation Nr: 9904578	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 Dependent's Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Chapter 35 Dependents' Educational Assistance.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1996.

2.  Prior to his death, the veteran had not established 
service connection for any disability.

3.  The immediate cause of the veteran's death was cardiac 
arrest due to arteriosclerotic cardiovascular disease.

4.  The appellant has presented no competent medical evidence 
showing that the arteriosclerotic cardiovascular disease that 
caused the veteran's death developed either during service or 
to a compensable degree within one year after his separation 
from service.

5.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501 (West 1991); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of cardiovascular disease.  On 
entrance examination in August 1956, he gave a history of 
soaking sweats (night sweats) and pain or pressure in the 
chest.  However, examination of the heart and vascular system 
was normal.   His blood pressure was recorded as 138/80.  

The veteran's blood pressure was recorded as 108/80 and 
108/82 in October 1956.   A chest x-ray showed that the heart 
was normal.

On separation examination in July 1958, the veteran denied 
any pain or pressure in his chest, palpitation or pounding 
heart or high or low blood pressure.  Again, examination of 
the heart and vascular system was normal.  His blood pressure 
was recorded as 128/88.  A chest x-ray was normal.

Also associated with the veteran's file is a March 1960 U.S. 
Army Reserve examination report.  The veteran gave a history 
of soaking sweats (night sweats).  He reported no pain or 
pressure in the chest, palpitations or pounding heart, or 
high or low blood pressure.  Examination of the heart and 
vascular system was normal.  Blood pressure was recorded as 
130/80.  A x-ray of the chest was negative.

The veteran died on August [redacted], 1996.  He had been 
admitted to the emergency room at the University Medical Center.  
The death certificate listed cardiac arrest due to 
arteriosclerotic cardiovascular disease as the immediate 
cause of the veteran's death.  An autopsy was not performed.

At the time of the veteran's death in August 1996, service 
connection was not established for any disability.  

The appellant submitted a claim of entitlement to service 
connection for the cause of the veteran's death to the RO in 
January 1997.  On appeal, she argued that the veteran was 
treated for night sweats and chest pains during service, 
indicating that he had a heart condition during service.  She 
also stated that she asked for an amended death certificate 
because the cause of the veteran's death was incorrect.



II.  Legal Analysis

Entitlement to service connection for the cause of the 
veteran's death

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, 
one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).  The United States 
Court of Veterans Appeals has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the appellant any further in the development 
of that claim.  Murphy, 1 Vet. App. at 81.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for cardiovascular 
disease may be established based on a legal "presumption" 
by showing that either disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

With respect to the appellant's argument, there is no 
competent medical evidence showing that the veteran's fatal 
arteriosclerotic cardiovascular disease developed either 
during service or to a compensable degree within one year 
after his separation from active service.  See 38 U.S.C.A. 
§§ 1101(3), 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).  The first evidence of record 
showing the presence of arteriosclerotic cardiovascular 
disease is dated in 1996 (the death certificate), many years 
following the veteran's separation from service.  Moreover, 
the record lacks evidence of a nexus, or link, between 
cardiovascular disease and the veteran's active service.  
There are no medical opinions of record relating his 
cardiovascular disease to any disease or injury in active 
service.  The only evidence in support of a finding that the 
veteran's cardiovascular disease had its onset during service 
is the appellant's statements.  However, there is no 
indication that the appellant possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield, 8 Vet. App. at 388; Robinette, 8 Vet. App. at 74; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, her statements regarding the date of onset of 
the veteran's cardiovascular disease are insufficient to 
establish a well-grounded claim for service connection for 
cardiovascular disease or the cause of the veteran's death.  
Although she stated that the veteran was treated for night 
sweats and chest pains in service, such treatment is not 
shown in the service medical records, which show that he 
reported a history of same, but not that he ever had any 
treatment in the service.  Even if the service medical 
records did show treatment for night sweats or chest pains, 
there is no competent medical opinion of record that would 
associate those symptoms with the onset of heart disease.  
Therefore, her claim must be denied.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); 38 C.F.R. § 20.901(d) (1997).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete her application for VA benefits.  38 U.S.C.A. 
§ 5103(a) (West 1991).  Nothing in the record suggests the 
existence of evidence that might well ground the appellant's 
claim for service connection for the cause of the veteran's 
death.  

The appellant stated in her substantive appeal that she 
requested an amended death certificate for the veteran 
because she believed that the cause of death listed was 
incorrect.  However, the record does not reflect that her 
request was granted or that her opinion is competent on this 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, while the RO did not obtain records from 
the University Medical Center, additional development to 
obtain this evidence is unnecessary in view of the medical 
evidence currently of record.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  There is no basis for 
speculating that such records would produce nexus evidence 
necessary to well ground the appellant's claim for service 
connection for the cause of the veteran's death.  Brewer v. 
West, 11 Vet. App. 228 (1998); see Grivois v. Brown, 6 Vet. 
App. 136, 139-40 (1994) (noting that "implausible claims 
should not consume the limited resources of the VA and force 
into even greater backlog and delay those claims 
which . . . require adjudication.").  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the appellant's claim under 38 U.S.C.A. § 5103(a) 
(West 1991).


Entitlement to Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 
(1998).  

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  Further, 
at the time of the veteran's death in August 1996, he was not 
service connected for any disability.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430  
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).	


ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied. 


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

